
	
		I
		112th CONGRESS
		1st Session
		H. R. 3491
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2011
			Mr. Cicilline
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit former
		  Members of Congress from engaging in lobbying contacts.
	
	
		1.Prohibition on lobbying
			 contacts by former Members of Congress
			(a)In
			 generalSection 207(e) of
			 title 18, United States Code, is amended as follows:
				(1)Paragraph (1) is
			 amended to read as follows:
					
						(1)Members of
				Congress
							(A)In
				generalAny person who is a Senator or a Member of the House of
				Representatives and who, after that person leaves office, knowingly makes any
				lobbying contact to a covered executive branch official, or to any Member,
				officer, or employee of either House of Congress, shall be punished as provided
				in section 216 of this title.
							(B)DefinitionsIn this paragraph, the terms
				lobbying contact and covered executive branch
				official have the meanings given those terms in section 3 of the
				Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(8)).
								(i)The term
				lobbying
				contact
								.
				(2)Paragraph (2) is
			 amended—
					(A)by striking
			 (2) Any person and inserting the following:
						
							(2)Officers and
				certain staff
								(A)Officers and
				staff of the SenateAny
				person
								;
				and
					(B)by adding at the
			 end the following:
						
							(B)Officers of the
				House of Representatives(i)Any person who is an elected officer of the
				House of Representatives and who, within 1 year after that person leaves
				office, knowingly makes, with the intent to influence, any communication to or
				appearance before any of the persons described in clause (ii), on behalf of any
				other person (except the United States) in connection with any matter on which
				such elected officer seeks action by a Member, officer, or employee of either
				House of Congress, in his or her official capacity, shall be punished as
				provided in section 216 of this title.
								(ii)The persons referred to in clause
				(i) with respect to appearances or communications by a former elected officer
				are any Member, officer, or employee of the House of
				Representatives.
								.
					(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply to individuals who leave office or employment to
			 which such amendments apply on or after the date of adjournment of the second
			 session of the 112th Congress sine die or December 31, 2012, whichever date is
			 earlier.
			
